Citation Nr: 1112374	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-36 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury.

2.  Entitlement to service connection for a right shoulder disorder manifested by pain, weakness, and atrophy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from May 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for residuals of a cervical spine injury and a right shoulder disability manifested by pain, weakness, and atrophy.  


FINDINGS OF FACT

1.  The Veteran sustained a cervical strain from a motor vehicle accident injury in service in August 1976.

2.  The Veteran did not experience symptoms of a chronic cervical spine disability during service or continuous symptoms of a cervical spine disability since separation from service. 

3.  The Veteran's cervical spine spondylosis is not causally or etiologically related to his active military service, specifically his in-service motor vehicle accident.

4.  The Veteran did not sustain a right shoulder injury in service, and did not experience chronic symptoms of right shoulder disability in service.  

5.  The Veteran does not currently have a diagnosed disability of the right shoulder. 

6.  Symptoms claimed as right shoulder pain, weakness, and atrophy have not been related to any diagnosed disability.



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated May 2007 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in May 2007 prior to the initial unfavorable decision in August 2008.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In this case, the May 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.   

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in July 2008 that addressed the Veteran's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner and the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be adequate.  Thus, the Board finds that additional examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Cervical Spine Disorder

The Veteran contends that he has a current cervical spine and that is causally related to his military service.  Specifically, the Veteran refers to motor vehicle accidents incurred in August 1976 while on active service.  

After a review of all the evidence, the Board finds that the Veteran sustained a cervical strain from a motor vehicle accident injury in service in August 1976, although symptoms of a cervical spine injury were not chronic in service.  An August 1976 service treatment record shows a popping sensation in the neck with tightness on the right side of the upper back 10 days after a motor vehicle accident.  The service examiner diagnosed probable cervical strain.  Eleven days after the accident, the Veteran complained of pain in the neck and right shoulder, and the diagnosis was mild cervical strain.  The Veteran attended a physical therapy session.  

Although the evidence shows an in-service injury, that injury did not result in symptoms of a chronic disability during service.  In November 1976, the record was reviewed and the doctor found that treatment was not indicated.  The record is silent following the injury.  The Veteran's separation examination dated in April 1977 noted the upper extremities, spine, and other musculoskeletal as clinically normal.  The Veteran acknowledged he was in good health.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board finds that the Veteran did not experience continuous symptoms of a cervical spine disability since separation from service.  The Veteran has not claimed continuous symptoms since separation from service.  Post-service, the record shows no complaints, treatment, or diagnosis of a cervical spine disability until the Veteran's date of claim for service connection in March 2007.  The Board emphasizes the multi-year gap between discharge from active duty service (1977) and initial reported symptoms related to a low back disorder in approximately 2007 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran has stated that, through his work in the BioMedical Equipment filed, he understands how to interpret MRIs.  He noted that C3 and C4 on his July 2008 MRI are not right and show old injuries.  The July 2008 radiology report shows decreased vertebral body height C6 that correlates clinically regarding prior trauma.  The Veteran's interpretation is consistent with that of the radiology report; however, the report does not relate the Veteran's cervical spine disability to his active service.  

Beyond his ability to interpret MRIs, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an inservice event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his present cervical spine disability any in-service injury or neck complaints, the Board finds that the etiology of the Veteran's spondylosis of the cervical spine is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as neck pain, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record tends to show a relationship between active duty service, including the August 1976 motor vehicle accident with cervical strain, and the Veteran's cervical spondylosis.  

The only medical opinion in the file was provided by the VA examiner in July 2008, and tends to weigh against the Veteran's claim.  The VA examiner opined the Veteran's cervical spine condition is not caused by or secondary to military service, specifically including that it was not caused by or a result of a motor vehicle accident while in the service.  The VA examiner provided a rationale for his opinion noting negative x-rays in August 1976 and the lack of complaints and normal findings during the April 1977 separation examination.  The VA examiner also relied on the fact that the mild cervical strain condition resolved and did not become chronic or recurrent.  There is no contrary medical opinion of record. 

Based on the absence of chronic symptoms in service, normal findings at separation from service, the absence of continuous symptoms after service, including the time between service and the first complaint, and the opinion of the VA examiner, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a cervical spine injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Right Shoulder Disorder

The Veteran contends that he has a current right shoulder disability that is causally related to his military service.  Again, the Veteran refers to a motor vehicle accident that occurred in August 1976 while on active service.  

After a review of all the evidence, the Board finds that the Veteran did not sustain a right shoulder injury in service, although he experienced pain at the time of an August 1976 motor vehicle accident, and did not experience chronic symptoms of right shoulder disability during service.  August 1976 service treatment records show tightness on the right side of the upper back and complaints of pain in the right shoulder, but reflect no diagnosis of right shoulder disorder during service.  During the April 1977 separation examination, the Veteran's upper extremities were found to be clinically normal.  

The Board finds that the Veteran did not experience continuous symptoms of a right shoulder disability since separation from service.  Post-service, the record is silent for any complaints, treatment, or diagnosis of a right shoulder disability.  The July 2008 radiology report showed normal radiographic appearance of the right shoulder with no significant osseous or articular findings.  The July 2008 examiner noted pain and tenderness in the right shoulder, but did not diagnose any current disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed right shoulder disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for right shoulder disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a cervical spine injury is denied.

Service connection for a right shoulder disorder manifested by pain, weakness, and atrophy is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


